Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on November 12, 2010 Registration Nos. 33-47507 811-06652 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 53 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 55 x ARTIO GLOBAL INVESTMENT FUNDS (Exact Name of Registrant as Specified in Charter) 330 Madison Avenue, New York, New York 10017 (Address of Principal Executive Offices) Registrants Telephone Number: (212) 297-3600 Anthony Williams President c/o Artio Global Management LLC 330 Madison Avenue New York, New York 10017 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on March 1, 2010 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: x this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Pursuant to Rule 473 under the Securities Act of 1933, as amended, the Registrant hereby files Post-Effective Amendment No. 53 to the Registration Statement to delay the effectiveness of Post-Effective Amendment No. 52 until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. There are no amendments to the Post-Effective Amendment No. 52 Registration Statement on Form N-1A filed on August 31, 2010, and Post-Effective Amendment No. 52 is hereby incorporated by reference in its entirety. The purpose of this Post-Effective Amendment No. 53 is to delay the effectiveness of the Post-Effective Amendment No. 52 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 53 for Artio Global Investment Funds to the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York, on November 12, 2010. ARTIO GLOBAL INVESTMENT FUNDS By: /s/ Anthony Williams Anthony Williams President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Anthony Williams President and Chief Executive November 12, 2010 Anthony Williams Officer /s/ Timothy Clemens Chief Financial Officer November 12, 2010 Timothy Clemens Antoine Bernheim* Trustee November 12, 2010 Antoine Bernheim Thomas Gibbons * Trustee November 12, 2010 Thomas Gibbons Harvey B. Kaplan * Trustee November 12, 2010 Harvey B. Kaplan Robert S. Matthews * Trustee November 12, 2010 Robert S. Matthews Robert McGuire * Trustee November 12, 2010 Robert McGuire Glen Wisher * Trustee November 12, 2010 Glen Wisher Peter Wolfram * Trustee November 12, 2010 Peter Wolfram *By: /s/ John Whilesmith John Whilesmith (*As Attorney-in-Fact pursuant to Powers of Attorney filed as exhibit (q) to Post-Effective Amendment No. 49 as filed with the SEC via EDGAR on February 27, 2009.)
